Exhibit 10.1
FIFTH AMENDMENT TO LEASE AGREEMENT
     THIS FIFTH AMENDMENT TO LEASE AGREEMENT (“Fifth Amendment”) is made as of
the 25th day of August, 2008 (for reference purposes only), by and between
MOUNTAIN VALLEY COMMUNITY CHURCH, a non-profit corporation,
successor-in-interest to I.S. Capital, LLC (“Lessor”), and iGo, INC., an Arizona
corporation, formerly known as Mobility Electronics, Inc. (“Lessee”).
RECITALS
     A. Lessor’s predecessor-in-interest and Lessee (under the prior name of
Mobility Electronics, Inc.) entered into a Standard Multi-Tenant Office Lease
dated July 17, 2002, including the Addendum to Lease and Second Addendum to
Lease of even date, as amended by First Amendment to Lease Agreement dated
effective as of February 1, 2003, by Second Amendment to Lease Agreement dated
effective as of January 15, 2004, by Third Amendment to Lease Agreement dated
effective as of October 6, 2004, and by Fourth Amendment to Lease Agreement
dated effective as of October 1, 2006 (collectively, the “Lease”), for premises
in the “Perimeter Center” located at 17800 N. Perimeter Drive, Scottsdale,
Arizona 85255.
     B. The defined “Premises” under the Lease includes approximately 18,682 of
space located on the second floor of the “Building”, suites 200 and 201;
approximately 2,056 square feet of space located on the first floor of the
Building, and, as added by the Second Amendment to Lease Agreement (“Second
Amendment”), approximately 3,797 square feet of space as defined under that
Second Amendment (the “Second Amendment Space”). The total existing Premises as
of the date of this Fifth Amendment is approximately 24,535 square feet.
     C. The Original Term of the Lease expires on September 30, 2008, subject to
Lessee’s exercise of a five-year extension. Lessee does not wish to exercise the
five-year extension; rather, Lessee desires to extend the Lease Term for a
period of five (5) years and five (5) months, with additional options to extend,
on the 20,748 square feet only (“20,748 Square Feet”), excluding the Second
Amendment Space, subject to the terms and conditions of this Fifth Amendment.
     D. Lessor is willing to accommodate Lessee’s requests, subject to the terms
and conditions of this Fifth Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee agree as
follows:

1



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Lessor and Lessee acknowledge the accuracy of the Recitals.
     2. All capitalized terms shall have the definition as set forth in the
Lease, unless specifically stated otherwise herein.
     3. Section 1.3 of the Lease is hereby amended to extend the Lease Term
through February 28, 2014 as to the 20, 748 Square Feet only, excluding the
Second Amendment Space. The Lease shall expire as to the Second Amendment Space
on September 30, 2008, and Lessee shall surrender such space in accordance with
the terms and conditions of the Lease. Therefore, effective as of October 1,
2008 (“Effective Date”), the term “Premises” shall mean the 20,748 Square Feet.
     4. As of the Effective Date, Section 1.5 of the Lease and Paragraph 1 of
the Addendum to Lease shall be amended such that Lessee shall pay Base Rent in
accordance with the following schedule, together with applicable rental tax
thereon:

                                    Months   PSF   Monthly Base Rent
10/01/08 - 07/31/09
  $ 10.00     $ 17,290.00  
08/01/09 - 02/28/10
  $ 20.00     $ 34,580.00  
03/01/10 - 02/28/11
  $ 20.50     $ 35,444.50  
03/01/11 - 02/28/12
  $ 21.00     $ 36,309.00  
03/01/12 - 02/28/13
  $ 21.50     $ 37,173.50  
03/01/13 - 02/28/14
  $ 22.00     $ 38,038.00  

     5. As of the Effective Date, Lessee’s pro rata share of operating expenses
under Section 1.6 shall be 41.48%.
     6. As of the Effective Date, Section 1.9 of the Lease shall be amended to
deleted the Base Year “2003” and substitute therefor the Base Year “2009.”
     7. As of the Effective Date, Section 4.2 of the Lease shall be amended to
limit the annual increase of Lessee’s Share of controllable Operating Expenses
to a cap (non-cumulative) of five percent (5%) per annum. The term
“controllable” shall exclude property taxes, building insurance and utilities.
     8. Lessor and Lessee agree that the Security Deposit under Section 5 of the
Lease will remain at $31,642.33 and such amount has been received and will be
retained by Lessor with no further requirement that Lessee provide any
additional Security Deposit.
     9. Within thirty (30) days from the Effective Date, Lessor shall repair all
roof leaks designated by Lessee and shall replace all stained ceiling tiles. The
replacement of stained ceiling

2



--------------------------------------------------------------------------------



 



tiles is a one-time obligation of Lessor and shall not be deemed to amend
Section 7.2 of the Lease.
     10. Section 23.1 is hereby clarified to provide the following notice
addresses for Lessor and Lessee:

         
 
    If to Lessor: Mountain View Community Church
 
      17800 N. Perimeter Drive
 
      Scottsdale, AZ 85255
 
       
 
    If to Lessee: iGo, Inc.
 
      17800 N. Perimeter Drive, Suite 200
 
      Scottsdale, AZ 85255

     11. Paragraph 2 of the Addendum to Lease is of no further force or effect,
having been satisfied during the Original Term. However, Lessor agrees that,
within sixty (60) days, Lessor shall cause the following improvements to be
completed, at Lessor’s sole cost and expense:

  (a)   Touch up paint within the Premises with Building standard paint.     (b)
  Repair walls where necessary.     (c)   Clean carpet and tile through the
Premises.     (d)   Repair restroom fixtures (toilet seat covers and toilet
paper dispensers), and install automatic air freshener system similar to the
first floor restroom.

     Lessee will cooperate with Lessor as reasonably required by Lessor in the
completion and installation of the above Lessor’s Work, and Lessee shall not
hinder or delay Lessor in the construction and/or installation of the Lessor’s
Work. Except for the above Lessor’s Work and the roof and ceiling tile work set
forth in Paragraph 9 of the Fifth Amendment, Lessee shall take and hereby
accepts the Premises in their “as is” condition.
     12. Paragraph 6 of the Addendum is hereby deleted in its entirety, and the
following substituted therefor:
     6. RENEWAL OPTIONS: So long as Lessee is not in default at the time of the
exercise of any option provided for in this Section 6, Lessee shall have the
right to extend the Lease (each, an “Option”, and collectively, the “Options”)
for two (2) additional periods of three (3) years each (the “First Option Term”
and “Second Option Term”, respectively, and collectively, the “Option Terms”).
In order to exercise its Options, or either of them, Lessee shall provide to
Lessor written notice of its election not less than six (6) months prior to the
expiration of the then-current term, and no more than one (1) year prior. The
Option Terms shall be upon the same terms, covenants and conditions as are set
forth in this Lease, except that (a) Base Rent for the first year of the First
Option Term and the Second Option Term shall be

3



--------------------------------------------------------------------------------



 



adjusted to the then-prevailing fair market rent as reasonably determined by
Lessor; however, in no event shall Base Rent decrease below the last-current
Base Rent; and (b) there shall be no further Option Terms provided. Base Rent
for the second and succeeding years of the First Option Term and Second Option
Term (if exercised) shall increase by two percent (2%) on each anniversary date.
Within thirty (30) days from Lessee’s exercise of each Option, Lessor shall
provide to Lessee an amendment to the Lease setting forth the new Base Rent. If
Lessee does not execute the amendment within fifteen (15) days from Lessor’s
delivery of the amendment, then that Option shall be null and void, and the
Lease shall terminate at the expiration of the then-existing Lease term.
Section 39.1 of the Lease is hereby deleted, and Sections 39.2, 39.3 and 39.4
are hereby reaffirmed.
     13. Paragraph 7 of the Addendum is hereby reaffirmed, with the exception
that “all vacant square footage within the building” is hereby replaced with
“any existing available contiguous space within the building.”
     14. Section 1.10 of the Lease and Paragraph 8 of the Addendum are hereby
deleted in their entirety. Lessor agrees to pay commission to Grubb &
Ellis|BRECommercial, LLC (broker for Lessee) in the amount of $54,463.50. The
commission shall be paid in cash within thirty (30) days of the execution of the
Fifth Amendment to Lease Agreement. Grubb & Ellis|BRE Commercial, LLC, is an
intended third-party beneficiary of this commission-payment provision. Except
for such commission, Lessor and Lessee hereby confirm that no other broker or
other person or party shall be entitled to a commission or finder’s fee under
this Lease, and each holds the other harmless from, for and against any claims,
costs and expenses arising out of any claim brought by any party for any such
commission or finder’s fee.
     15. Except as amended herein, the Lease shall remain in full force and
effect. In case of any inconsistency between the provisions of the Lease and
this Fifth Amendment, this Fifth Amendment shall govern and control.
     16. This Fifth Amendment shall become binding upon the parties only when
executed by both Lessor and Lessee.
     17. This Fifth Amendment sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.
     18. Except for Lessee’s obligation to file a copy of this Fifth Amendment
with the Securities & Exchange Commission as required pursuant to the Securities
Exchange Act of 1934, Lessee shall not divulge the existence, contents or
provisions of this Fifth Amendment to any other occupant of the Project or to
any other person who may subsequently divulge such information to any other
occupant of Project The requirement of confidentiality contained in this
paragraph is a

4



--------------------------------------------------------------------------------



 



material inducement to Lessor to execute this Fifth Amendment and to abide by
its terms; and if any other occupant of Project shall be or become aware or
advised of the terms or general provisions of this Fifth Amendment, then Lessee
shall be deemed in default under the Lease and Lessor shall have the right to
immediately exercise all of its remedies under the Lease.
     19. This Fifth Amendment may be executed in counterparts, and all
counterparts together shall constitute the whole.
     Dated as of the date set forth above.

              LANDLORD:
 
            MOUNTAIN VALLEY COMMUNITY
CHURCH, a non-profit corporation,
successor-in-interest to I.S. Capital, LLC
 
       
 
  By:   /s/ Phil Toole
 
       
 
  Name:   Phil Toole
 
       
 
  Its:   President
 
       
 
            TENANT:
 
            iGo, INC., an Arizona corporation, formerly
known as Mobility Electronics, Inc.
 
       
 
  By:   /s/ Joan W. Brubacher
 
       
 
  Name:   Joan W. Brubacher
 
       
 
  Its:   EVP & CFO
 
       

5